Citation Nr: 1613241	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-00 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that continued a 10 percent evaluation for bilateral hearing loss.  This rating decision was a reconsideration, following the submission of additional evidence, of an earlier June 2011 rating decision which granted an increased 10 percent evaluation effective April 19, 2011. 

The matter was previously before the Board in November 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Veteran testified at a September 2015 hearing via videoconference before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While an assigned evaluation is in dispute here, and the Veteran has alleged that his hearing loss has caused him problems at work, he has not alleged that he is unemployable due to his service-connected bilateral hearing loss.  The record also reflects that the Veteran previously filed a claim for TDIU due solely to his service-connected psychiatric disabilities.   Accordingly, no TDIU claim is inferred at this time.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim on appeal, remand is required to obtain private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Subsequent to the Board's November 2015 remand, the RO sent the Veteran a letter in December 2015 requesting that he complete and return an enclosed VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information to obtain treatment records on his behalf.  Records received in December 2015 from the Veteran include a December 2015 letter from Audiology Doctors of Tulsa, a private audiological evaluation from Ward Hearing dated October 2015, and a completed VA Form 21-4142 and VA Form 21-4142a, which note treatment from Dr. D.S. of Harvard Family Physicians.  While it is unclear as to what type of treatment was received by the Veteran, since this authorization was received along with other relevant treatment records the Board cannot say that these records are not relevant to the Veteran's claim.  Therefore, remand is required in order to obtain these identified private treatment records.  

As the matter is being remand, updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete private treatment records from Dr. D.S. of Harvard Family Physicians (VA Form 21-4142 and VA Form 21-4142a dated December 2015 already in the file).  All attempts to procure these private treatment records should be documented in the claims file.

2.  Obtain updated VA treatment records from the Muskogee VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of October 2015 to the present.
  
3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development deemed appropriate.  Then readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


